Citation Nr: 0843154	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1960 to November 
1961.  He died in September 2004.  The appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was previously before the Board in December 
2007 and was remanded for additional development.  The case 
has been returned to the Board for appellate consideration.

The appellant appeared before the undersigned Veterans Law 
Judge in June 2006 and delivered sworn testimony via video 
conference hearing in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died on 
September [redacted], 2004; the cause of death was "Cardiopulmonary 
arrest following partial nephrectomy for left renal mass.  
Therapeutic complication."  Hypertensive heart disease was 
listed as a significant condition contributing to death.


2.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis, rated as 50 percent 
disabling; prostatitis, rated as 10 percent disabling; and 
residuals of left renal tuberculosis and bilateral 
tuberculosis epididymitis, rated as 10 percent disabling.  
The combined disability rating was 60 percent, effective July 
1995.

3.  Neither cardiopulmonary disability nor hypertensive heart 
disease was manifested during the veteran's service or in the 
first postservice year, and there is no competent evidence 
linking any such disability to the veteran's period of active 
service.

4.  The competent medical evidence fails to establish a link 
between the veteran's death and his service or his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in December 2004 and February 2008, 
the appellant was informed of the evidence and information 
necessary to substantiate the service connection for the 
cause of the veteran's death claim, the information required 
of her to enable VA to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  In February 2008 the 
appellant received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In specific consideration of the claim of service connection 
for the cause of the veteran's death, the Board notes that 
the February 2008 VCAA letter did not include a statement of 
the conditions for which the veteran was service connected at 
the time of his death, as required by Hupp v. Nicholson, 21 
Vet. App. 342, 352-3 (2007).  All VCAA notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  To meet its burden, VA can demonstrate, for 
example (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id.

Documents of record, including the appellant's statement 
contained in the VA Form 21-4138 dated April 30, 2008, 
reveals that she had actual knowledge of the information and 
evidence necessary to substantiate her claim, and knowledge 
of the veteran's service-connected disabilities and the need 
for evidence demonstrating the impact of the veteran's 
service- connected disabilities on his death.  The Board 
notes that at the June 2006 Board video-conference hearing, 
the appellant's representative listed the disabilities for 
which service connection had been established at the time of 
the veteran's death.  The Board also notes that the appellant 
received copies of the January 2006 statement of the case and 
the December 2007 Board remand; these documents also included 
a list of the disabilities for which the veteran was service 
connected at the time of his death.  The Board notes that the 
appellant is represented in this case, and neither the 
appellant nor her representative has made any allegations 
concerning VA's duty to notify or assist in this case.  In 
short, the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims.  
Gordon v. Nicholson, 21 Vet. App. 270, 282-83 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  The claim has been readjudicated and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of the claim.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA and private treatment records.  
The veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  In January 
2005 and December 2005 medical opinions were obtained that 
addressed the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The appellant has not identified any pertinent, obtainable 
evidence that remains outstanding, and in a July 2008 
statement she indicated that she had no further information 
or evidence to submit.  The Board has also perused the 
medical records for references to treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the claim.  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Applicable law and analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases if they become manifest to a compensable 
degree within a year after the veteran's discharge from 
active duty.  38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

VA records reveal that in September 2004 the veteran was 
admitted to a VA facility for evaluation of left renal cysts 
and solid masses; evaluation suggested possible renal cell 
carcinoma of the left kidney.  Open exploration and left 
nephrectomy were performed.  Immediately post-operatively, 
the veteran became hypotensive, and he was re-explored for 
possible bleeding.  The veteran's condition briefly 
stabilized, but he "arrested" and resuscitation efforts 
were unsuccessful.

As noted, the veteran died in September 2004 as a result of 
complications during surgery to remove his left kidney.  
During her June 2006 Board hearing, the appellant asserted 
(Hearing transcript (Tr.), page 2-3) as follows:

I feel that [the veteran's] operation was 
due to the kidney ailment and he had 
tuberculosis and he was being operated on 
for the kidney.  The kidney was service 
connected so I feel that his death was 
connected to the kidney and he was being 
operated on for the kidney and had it not 
been [for] the kidney problem, he 
wouldn't have had to have the operation.  
So I feel that it was connected-his 
death was service connected to the 
kidney.

The veteran's certificate of death provides that the cause of 
death was cardiopulmonary arrest following partial 
nephrectomy for left renal mass; hypertensive heart disease 
was listed as a significant condition contributing to death.  
At the time of the veteran's death, service connection was in 
effect for anxiety neurosis, rated as 50 percent disabling; 
prostatitis, rated as 10 percent disabling; and residuals of 
left renal tuberculosis and bilateral tuberculosis 
epididymitis, rated as 10 percent disabling.

As for the fatal conditions noted on the veteran's death 
certificate, the Board observes that other than a September 
1961 Medical Board Proceeding that noted that the veteran had 
a blood pressure reading of 140/70 in August 1961, the 
veteran's service treatment records contain no complaints, 
treatment for, or findings of cardiopulmonary disability or 
hypertensive heart disease.  Further, a cardiopulmonary 
disability or hypertensive heart disease were not manifested 
in the first postservice year (for example, an October 1961 
to June 1962 hospitalization discharge summary, noting only 
sinus bradycardia; May 1963 VA interim summary; July 1964 VA 
examination, noting normal cardiovascular system, except for 
bradycardia), and it appears that hypertension was not 
diagnosed until the 1970s.  Finally, there is no competent 
evidence linking cardiopulmonary disability or hypertensive 
heart disease to the veteran's period of active service.

In sum, the fatal conditions noted on the veteran's death 
certificate were not manifested until years following 
service.  Post-service medical records are negative for a 
nexus or link between the veteran's active service and 
cardiopulmonary disability or hypertensive heart disease, and 
no health care professional has indicated that the veteran's 
death was related to his service.

The appellant's main contention, however, is not that the 
veteran's cardiopulmonary disability and hypertensive heart 
disease were related to service.  Instead, the appellant 
essentially asserts that the veteran's death in September 
2004 as a result of complications during surgery to remove 
his left kidney was related to his service-connected 
residuals of left renal tuberculosis.

In an effort to address the appellant's contentions, in 
December 2005 a VA endocrinologist was asked to review the 
veteran's claims file and address the question of whether the 
veteran's service-connected residuals of left renal 
tuberculosis caused or contributed to his death.  After 
noting that the veteran's claims file had been reviewed, and 
after noting the veteran's medical history, the VA 
endocrinologist stated, in pertinent part, as follows:

The veteran's death was not caused by his 
remote, successfully treated renal 
tuberculosis.  His service-connected 
conditions did not contribute in ANY way, 
substantially or materially to his death.

The medical literature fails to 
demonstrate ANY relationship between 
renal tuberculosis and development of 
benign or malignant tumors of the kidney.

The veteran's [left] kidney did not 
demonstrate any residuals of remote, 
successfully treated renal tuberculosis, 
when examined by pathologists at [a VA 
facility].

In sum, the competent medical evidence fails to establish a 
link between the veteran's death and his service or any 
service-connected disability.  A VA endocrinologist has 
essentially stated that the veteran's death was not related 
to his service-connected renal tuberculosis, and there is no 
contrary opinion of record.  In this regard, the Board notes 
that a January 2005 VA examiner also opined that the 
veteran's death was not related to service-connected 
disability, and the appellant has indicated (Tr., page 6) 
that no VA physician has ever told her that such a 
relationship existed.

While the Board acknowledges the appellant's belief in a 
causal connection between the veteran's death and his 
service-connected disability, she is not competent to offer 
an opinion regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The "benefit of the 
doubt" rule does not apply because the preponderance of the 
evidence is against this claim.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


